                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LUCIA CAPRIOTTI                                   :           CIVIL ACTION
                                                   :
    v.                                             :           No. 19-3136
                                                   :
 RICHARD D. ROCKWELL, et al.                       :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                             January 7, 2020

         Plaintiff Lucia Capriotti brings this action alleging her boss, Defendant Richard D.

Rockwell, asked her to commit perjury, and after she refused, he, and the entities he represents,

fired her. Capriotti’s claims include wrongful discharge in Count I and intentional infliction of

emotional distress in Count II. Defendants move to dismiss the entire action pursuant to Federal

Rule of Civil Procedure 12(b)(1) and argue this Court lacks subject matter jurisdiction under both

the Colorado River doctrine and the Rooker-Feldman doctrine because of a pending state court

action arising from the same set of events as this action. Defendants also move to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) because they argue Capriotti has failed to state a claim

for wrongful discharge and intentional infliction of emotional distress. Because the Court declines

to abstain under the Colorado River or Rooker-Feldman doctrine, the Court will deny Defendants’

motion in part, insofar as Defendants seek to dismiss the entire action. Nonetheless, because

Capriotti has failed to state a claim for intentional infliction of emotional distress, the Court will

grant in part Defendants’ motion and dismiss Count II of the Complaint.
BACKGROUND1

        Capriotti was an employee of Defendant Professional Security Broadband Inc. (PSB)

beginning in 2014 until her termination on October 10, 2017. Rockwell is the Chairman of PSB’s

Board of Directors and the majority shareholder in PSB. Defendants Insperity, Inc., Insperity

Holdings, Inc., and Insperity PEO Services, Inc. (collectively, Insperity) became co-employers of

Capriotti and other employees of PSB and its subsidiaries in 2015.

        In 2017, PSB filed a lawsuit against a former employee, Richard Leighton, because he left

PSB and started his own company. Capriotti was a witness in the Leighton case and was set to be

deposed. PSB’s attorneys therefore met with Capriotti on September 28, 2017, to discuss her

deposition testimony. During this meeting, Capriotti truthfully answered all questions.

        Later that evening, Rockwell called Capriotti and spoke to her for a total of 82 minutes

over two separate calls. During these two calls, Rockwell berated Capriotti for her answers

regarding her deposition testimony. Rockwell was frustrated that the answers she provided “were

not incriminating of Leighton.” Compl. ¶ 23. Rockwell used profanity and threatened Capriotti

with litigation if she did not say what he wanted her to say. Rockwell also threatened to remove

Capriotti from her position at PSB. Rockwell made several other threats and insults, and informed

Capriotti that she needed to “fix it.” Id. ¶¶ 30, 32, 35.

        The following day, Rockwell called Capriotti again with PSB’s attorney. Rockwell asked

how Capriotti intended to fix the problem she had created. Capriotti stated she hoped to contact

Leighton and encourage him to settle the matter with PSB. Rockwell was dissatisfied and asked



1
  The following facts are taken as true from Capriotti’s Complaint, whose “well-pleaded factual
allegations” the Court must accept as true. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The Court
also interprets Capriotti’s allegations in the light most favorable to her and draws all inferences in
her favor. See Moore v. Angie’s List, Inc., 118 F. Supp. 3d 802, 807 (E.D. Pa. 2015).


                                                   2
Capriotti to write down everything she could remember regarding the issues with Leighton.

Rockwell’s request was allegedly to intimidate and threaten Capriotti into giving false information

and perjuring herself in her deposition. During the conversation, Rockwell again used profanity

and insulted Capriotti. Nonetheless, Capriotti complied with the request to write down the facts

regarding Leighton and sent it to Rockwell around 3:00 p.m. that day.

       Two days later, on October 1, 2017, Capriotti called Insperity’s human resources specialist

and reported the harassment and threats from Rockwell. She also reported she suffered extreme

anxiety and stress as a result. After Capriotti reported Rockwell, the harassment intensified.

       A few days later, Capriotti again answered questions from PSB’s attorney regarding the

litigation with Leighton and her deposition testimony. Rockwell again called Capriotti and

threatened her. He specifically said at one point, “I’m going to go kill your children in their sleep.”

Compl. ¶ 46. Capriotti ultimately stated she would not perjure herself for PSB’s benefit and she

was ultimately terminated on October 10, 2017. Capriotti alleges she was fired in retaliation for

her refusal to perjure herself in her deposition.

       After Capriotti was fired, on October 25, 2017, Unlimited Technologies, Inc.—a wholly-

owned subsidiary of PSB—filed suit against Capriotti in the Chester County Court of Common

Pleas. Unlimited asserted claims for breach of contract, breach of fiduciary duty, aiding and

abetting breach of fiduciary duty, and civil conspiracy. In response to these claims, Capriotti

asserted claims for wrongful termination, abuse of process, and intentional infliction of emotional

distress. She also attempted to join the Defendants in this case to the Chester County case.

       The Chester County Court dismissed Capriotti’s claims against the Defendants in this case,

for failure to properly join them in compliance with Pennsylvania rules of civil procedure, but

allowed her counterclaims against Unlimited to remain. Defs.’ Ex. B (August 3, 2018, Order). The



                                                    3
counterclaims against Unlimited are still pending and the Chester County case is set for trial on

January 20, 2020.

       After Defendants were dismissed from the Chester County case, Capriotti filed this action

on July 18, 2019. She alleges one count for wrongful discharge, and a second count for intentional

infliction of emotional distress against all Defendants. Defendants then moved to dismiss the

Complaint. Defendants argue (1) this Court should abstain from exercising jurisdiction under the

Colorado River doctrine because of the pending Chester County case; (2) this Court should abstain

from exercising jurisdiction under the Rooker-Feldman doctrine because this case is just an appeal

of the Chester County Court’s dismissal of Defendants; and (3) Capriotti has failed to state a claim

for which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

DISCUSSION

       Defendants first move to dismiss Capriotti’s Complaint on the basis of abstention pursuant

to Federal Rule of Civil Procedure 12(b)(1). Under this rule, a court must grant a motion to dismiss

if it lacks subject matter jurisdiction to hear a claim. See Nat. Collegiate Athletic Ass’n v. Corbett,

25 F. Supp. 3d 557, 563 (M.D. Pa. 2014) (citing Fed. R. Civ. P. 12(b)(1)). The Court, however,

has jurisdiction over this action pursuant to 42 U.S.C. § 1332.

       Rather than dismiss pursuant to Rule 12(b)(1), and as the Third Circuit recognizes,

“dismissal without retention of jurisdiction on abstention grounds is in the nature of a dismissal

under Federal Rule of Civil Procedure 12(b)(6).” See Heritage Farms, Inc. v. Solebury Twp., 671

F.2d 743, 745 (3d Cir. 1982). Under Rule 12(b)(6), the Court relies on the Complaint, attached

exhibits, and matters of public record, including those of other judicial proceedings. See Sands v.

McCormick, 502 F.3d 263, 268 (3d Cir. 2008).




                                                  4
       Defendants first argue the Court should abstain from exercising jurisdiction under the

Colorado River doctrine because the pending Chester County case is a “parallel proceeding.”

Defendants argue the cases are parallel because the claims in this action are identical to the claims

against Unlimited in the Chester County case. The Court, however, will not abstain under the

Colorado River doctrine because this case and the Chester County case are not parallel and no

extraordinary circumstances merit abstention.

       The Colorado River doctrine allows a federal court to abstain, either by staying or

dismissing a pending federal action, when there is a parallel ongoing state court proceeding. See

Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976). The doctrine is

narrowly applied because the “federal courts have a strict duty to exercise the jurisdiction that is

conferred to them by Congress.” Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571

F.3d 299, 307 (3d Cir. 2009) (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996)).

Whether abstention is appropriate is a two-part inquiry: (1) whether there is a parallel state

proceeding that raises substantially identical claims and nearly identical allegations and issues, and

(2) whether extraordinary circumstances exist to merit abstention. See Blank River Servs. Inc. v.

Towline River Serv., Inc., 395 F. Supp. 3d 589, 596 (E.D. Pa. 2019) (citing Nationwide Mut. Fire

Ins. Co., 571 F.3d at 307–08).

       This case and the Chester County case are not parallel because they do not involve the

same parties, even though they do involve essentially the same claims. Under the parallel state

proceedings inquiry, the Third Circuit has stated, “cases are parallel when they involve the same

parties and claims.” Kelly v. Maxum Specialty Ins. Grp., 868 F.3d 274, 285 (3d Cir. 2017). “Parallel

proceedings are those that are truly duplicative, that is, when the parties and the claims are

identical, or at least effectively the same.” Id. (internal quotation marks and citations omitted).



                                                  5
While the parties and the claims need not be strictly identical, “the parties involved [must be]

closely related and that the resolution of an issue in one [case must] necessarily settle the matter

in the other [case].” Id. at 284 n. 8.

        Capriotti asserts essentially the same claims here as she does in the Chester County case.

In the Chester County case, Capriotti asserts three counterclaims: wrongful discharge, abuse of

process, and intentional infliction of emotional distress. In this case, Capriotti asserts two claims:

wrongful discharge and intentional infliction of emotional distress. The counterclaims in Chester

County also arise from the same set of facts that give rise to the claims in this case.

        The Chester County case and this case do not, however, have identical parties. The

defendant to Capriotti’s counterclaims in Chester County is Unlimited—which is not a party in

this case. Defendants in this case are Rockwell, PSB, and Insperity—none of which is a party to

the Chester County case.

        The relationship between the parties in the Chester County case and this case is unclear,

but they are not essentially identical. Rockwell is an individual who works for PSB, not Unlimited.

Unlimited is a subsidiary of PSB, but it is not identical to PSB. In addition, Insperity is a wholly

distinct company from Unlimited or PSB. While all of the defendants may exercise some

employment control over Capriotti, this does not make them so closely related as to be essentially

identical.2 See Kelly, 868 F.3d at 287 (finding proceedings not parallel when parties were

different).




2
 It is unclear whether Capriotti was employed by Unlimited, PSB, Insperity or some combination
of the three. This issue is before the Chester County Court. If that Court determines Capriotti was
an employee of Unlimited, and not an employee of PSB or Insperity, this determination could
arguably dispose of Capriotti’s claims in this case. On the other hand, if it finds that Capriotti is
an employee of PSB and Insperity, then Capriotti may need this forum to proceed on her claims.
                                                  6
          Even presuming the cases are parallel, this case lacks the extraordinary circumstances

warranting abstention. See Nationwide Mut. Fire Ins. Co., 571 F.3d at 308 (presuming parallelism

and finding factors did not present extraordinary circumstances warranting abstention). When a

case is parallel, a court may only exercise Colorado River abstention in extraordinary

circumstances. Id. In determining the existence of those circumstances, the court should consider

six factors:

          (1)   Which court first assumed jurisdiction over property [in an in rem case];
          (2)   The inconvenience of the federal forum;
          (3)   The desirability of avoiding piecemeal litigation;
          (4)   The order in which jurisdiction was obtained;
          (5)   Whether federal or state law controls; and
          (6)   Whether the state court will adequately protect the interests of the parties.

Spring City Corp. v. Am. Bldgs. Co., 193 F.3d 165, 171 (3d Cir. 1999). Ultimately, “[a]bstention

from the exercise of federal jurisdiction is the exception, not the rule.” Colorado River, 424 U.S.

at 813.

          The Court is not persuaded the factors weigh in favor of abstention. Only one of the factors,

the order of jurisdiction, weighs slightly in favor of abstention. The remaining factors are either

neutral or weigh against abstention.

          The first factor, which court assumed jurisdiction over property first, is neutral; there is no

property at issue in this case. The second factor, the inconvenience of the federal forum, is also

neutral, but may weigh slightly against abstention. Although Defendants assert the federal forum

is inconvenient because all Defendants reside outside of the state, the Court finds this unpersuasive

considering the Chester County Courthouse (the only other applicable forum) is approximately 35

miles from this Court and is well within the district. See Flint, 234 F. Supp. 2d at 513 (finding

distance from Chester County Courthouse did not create inconvenience substantial enough to favor

abstention). Therefore, the Court finds this factor, if relevant at all, weighs slightly against

                                                      7
abstention. See Blank River Servs., Inc. v. Towline River Serv., Inc., 395 F. Supp. 3d 589, 599

(W.D. Pa. 2019) (finding the two relevant forums in the same geographic area, weighing against

abstention).

       The third factor considers the desirability to avoid piecemeal litigation. Because there are

two cases arising from the same set of events, there is naturally the potential for some piecemeal

litigation. Nevertheless, even to avoid piecemeal litigation, abstention is appropriate only when

there is a strong federal policy against such litigation. See Spring City Corp., 193 F. 3d at 172.

       Defendants have pointed to no federal policy against piecemeal litigation in this context.

They argue only that the risk of inconsistent rulings in this Court and in the Chester County case

weigh in favor of abstention. This argument is unpersuasive considering “[t]he general rule

regarding simultaneous litigation of similar issues in both state and federal courts is that both

actions may proceed until one has come to judgment, at which point that judgment may create a

res judicata or collateral estoppel effect on the other action.” Univ. of Md. at Balt. v. Peat Marwick

Main & Co., 923 F.2d 265, 275 (3d Cir. 1991). This general rule establishes that “Colorado River

abstention must be grounded on more than just the interest in avoiding duplicative litigation.”

Spring City Corp., 193 F.3d at 171–72. Because Defendants’ argument on this factor appears to

be based solely on avoiding duplicative litigation, the Court finds this factor does not weigh in

favor of abstention.

       The fourth factor, the order in which jurisdiction was obtained, weighs slightly in favor of

abstention. This factor should “not be measured exclusively by which complaint was filed first,

but rather in terms of how much progress has been made in the two actions.” Moses H. Cone Mem.

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 21 (1983). The Chester County case was initiated

first in October 2017. Also, the parties have engaged in significant discovery and are prepared to



                                                  8
go to trial in January 2020. This action, on the other hand, has only proceeded to the pleadings

stage.

         At oral argument, the parties agreed that the remaining discovery in this action is minimal

because the claims and discovery in the Chester County case overlap. According to Capriotti, she

will only seek depositions of officers of Insperity. Defendants stated they likely would not seek

any other discovery in this case. The Chester County case is still in discovery and there will likely

be expert discovery and motions for the claims Unlimited asserts against Capriotti. Based on these

facts, this factor weighs in favor of abstention, although only slightly due to the overlapping

discovery.

         The fifth factor, whether state or federal law controls, is neutral. “[A]bstention cannot be

justified merely because a case arises entirely under state law.” Ryan v. Johnson, 115 F.3d 193,

199 (3d Cir. 1997). The two state law claims at issue here, wrongful termination and intentional

infliction of emotional distress, are generic and do not involve complex or novel state law issues.

Defendants therefore do not argue these state law issues are “so intricate and unsettled that

resolution in the state courts might be more appropriate.” Id. at 200. Defendants merely argue the

source of law is identical in the Chester County case and this case. However, run-of-the-mill state

law claims like those at issue here do not weigh in favor of abstention. See, e.g., U.S. Claims, Inc.

v. Smolar, 574 F. Supp. 2d 487, 490 (E.D. Pa. 2008) (finding run-of-the-mill state law claims alone

insufficient to favor abstention).

         The final factor, whether the state law courts can adequately protect the parties’ rights, is

also neutral. “[T]he question whether parties’ interests are protected is only relevant when they are

not; that is, when the state court is adequate, this factor carries little weight.” Spring City Corp,

193 F.3d at 172 (internal quotation marks and citations omitted). In Defendants’ motion, they argue



                                                  9
“the state court will adequately protect the rights of the parties.” Defs.’ Br. in Supp. of Mot. to

Dismiss 6. Although the Court agrees Chester County court can adequately protect the parties’

rights, this fact does not weigh in favor of abstention. See Ryan, 115 F.3d at 200 (“When the state

court is adequate . . . the factor carries little weight.”).

        Most of the six Colorado River factors are relatively neutral or weigh against abstention.

The factor that does favor abstention does so only slightly. In the balancing of these factors,

Defendants have not demonstrated this case presents the “exceptional circumstances” warranting

abstention. Considering the strong presumption of exercising jurisdiction over this case, the Court

declines to abstain under the Colorado River doctrine. Therefore, the Court will deny Defendants’

motion on this ground. To uphold the policy of conserving judicial resources and avoiding

duplicative litigation, and because the Chester County case appears to be proceeding quickly, the

Court will establish procedures that will minimize the duplication of effort in this case. See Spring

City Corp., 193 F.3d at 173 (holding Colorado River abstention unwarranted and remanding to

district court to implement procedures to avoid duplicative litigation).

        Defendants next argue this Court is without jurisdiction under the Rooker-Feldman

doctrine, which prevents litigants from, essentially, appealing a state court decision in federal

court. Defendants point to the Chester County Court’s order dismissing Defendants from the

Chester County case and assert Capriotti’s claims in this Court are merely an appeal of that order.

This argument is meritless.

        The Rooker-Feldman doctrine “precludes lower federal court jurisdiction over claims that

were actually litigated or inextricably intertwined with adjudication by a state’s courts.” Desi’s

Pizza, Inc. v. City of Wilkes-Barres, 321 F.3d 411, 418 (3d Cir. 2003). For the Rooker-Feldman

doctrine to apply, four requirements must be met: (1) the federal plaintiff lost in state court, (2) the



                                                    10
plaintiff complains of injuries caused by the state court judgment, (3) the judgment was rendered

before the federal suit was filed, and (4) the plaintiff is inviting the district court to review and

reject the state judgment. Id. at 166.

       In this case, it is clear the Rooker-Feldman doctrine does not apply because Capriotti did

not lose in state court, Capriotti’s injury was not caused by the state court’s decision dismissing

the Defendants, and she is not inviting the Court to review or reject this decision. First, Capriotti

did not lose the state court case because the state court dismissed Defendants for procedural

reasons and Capriotti was free to refile her claims. The Chester County Court dismissed

Defendants because Capriotti did not properly join them under the applicable Pennsylvania Rules

of Civil Procedure. Although Defendants were dismissed, the parties do not dispute that Capriotti

could have reasserted the claims against Defendants in the Chester County case. See United Nat.

Ins. Co. v. M. London, Inc., 487 A.2d 385, 395 (Pa. Super. Ct. 1985) (concluding court should

grant leave to defendants to amend a counterclaim to reflect the proper parties because the

dismissal “was more of a procedural ruling than a substantive decision on the merits of the claims

raised”). The merits of Capriotti’s claims in this case have therefore not been actually litigated.

See Whiteford v. Reed, 155 F.3d 671, 674 (3d Cir. 1998) (“[T]his court has consistently held that

where a state action does not reach the merits of a plaintiff’s claims, then Rooker-Feldman does

not deprive the federal court of jurisdiction.” (internal citations omitted)).

       Second, Capriotti does not complain of injuries created by the Chester County Court in

dismissing Defendants from that case. When a plaintiff asserts injury caused by the defendant’s

actions and not by the state court judgment, Rooker-Feldman is not a bar to federal jurisdiction.

See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 167 (3d Cir. 2010). If

the injury existed before the state court proceedings, then it likely could not have been caused by



                                                  11
those proceedings. See id. Capriotti’s claims are premised on Defendants’ conduct related to her

termination. Her wrongful termination claim is premised on her allegation that Defendants fired

her because she refused to perjure herself. Her intentional infliction of emotional distress claim is

likewise premised on the emotional harm she alleges as the result of this same behavior. Her

injuries relating to both of these claims existed at or around the time she was fired. These injuries

therefore existed before the Chester County Court dismissed Defendants from the case, and are

not caused by the order that dismissed Defendants. Capriotti’s injuries in this case, thus, do not

arise from the Chester County Court’s dismissal of Defendants.

       Finally, although the order dismissing Defendants occurred before this case was filed,

Capriotti does not invite the Court to review and reject the Chester County Court’s order

dismissing Defendants on procedural grounds. In this case, the merits of Capriotti’s claims of

wrongful discharge and intentional infliction of emotional distress are at issue. Therefore, any

decision on the merits of Capriotti’s claims in this case would not render the Chester County

Court’s decision, premised on improper joinder, erroneously entered. See Desi’s Pizza, Inc., 321

F.3d at 421 (stating a plaintiff’s relief is inextricably intertwined with an issue adjudicated by a

state court, under the Rooker-Feldman doctrine, “when in order to grant the federal plaintiff the

relief sought, the federal court must determine that the state court judgment was erroneously

entered”). Capriotti does not suggest otherwise and Defendants do not argue that the state court’s

order addressed the merits or had a preclusive effect. See Great W. Mining & Mineral Co., 615

F.3d at 170 (stating, at the final step of the Rooker-Feldman analysis, federal court must give the

same preclusive effect to a state-court judgment as another state court would give).

       Because three of the four Rooker-Feldman factors are not met, and all four factors must be

met for the doctrine to apply, the Court will deny Defendants’ motion on this ground. See id. at



                                                 12
167 (“When . . . a federal plaintiff asserts injury caused by the defendant’s actions and not by the

state-court judgment, Rooker-Feldman is not a bar to federal jurisdiction.”).

        Defendants’ final argument in this motion asserts Capriotti has failed to state a claim for

which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). In this case,

Capriotti asserts two counts: wrongful discharge and intentional infliction of emotional distress.

Capriotti has sufficiently stated a claim for wrongful discharge, but she has failed to state a claim

for intentional infliction of emotional distress. The Court will address each count in turn.

        To withstand a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is facially plausible when the facts pleaded “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. In

evaluating a Rule 12(b)(6) motion, a district court must separate the legal and factual matter

elements of the plaintiff’s claims. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009). The Court must then “determine whether the facts alleged in the complaint are sufficient to

show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211 (quoting Iqbal, 556 U.S. at

679). The Court must accept all well-pleaded allegations as true and draw all reasonable inferences

in Capriotti’s favor. See Pearson v. Sec’y Dep’t of Corr., 775F.3d 598, 604 (3d Cir. 2015).

        Capriotti has adequately pled her wrongful termination claim because she alleges she was

terminated when she refused Rockwell’s request to perjure herself. Pennsylvania courts have long

recognized that an employer may terminate an employee for any reason absent a contractual

provision to the contrary. See Weaver v. Harpster, 975 A.2d 555, 562 (Pa. 2009). There are,

however, exceptions to this general rule when “discharges of at-will employees would threaten



                                                   13
clear mandates of public policy.” Id. at 563 (citation omitted). Three categories exist where a

violation of public policy has consistently been held to support a claim for wrongful discharge:

(1) requiring an employee to commit a crime, (2) preventing an employee from complying with a

statutorily imposed duty, and (3) discharging an employee when specifically prohibited from doing

so by statute. See Mikhail v. Pa. Organization for Women in Early Recovery, 63 A.3d 313, 317

(Pa. Super. Ct. 2013).

       Pennsylvania recognizes perjury as a crime. Specifically, “[a] person is guilty of perjury

. . . if in any official proceeding he makes a false statement under oath . . . when the statement is

material and he does not believe it to be true.” 18 PA. CONS. STAT.      AND   CONS. STAT. ANN. §

4902(a). If an employer requests an employee to commit perjury, and the employee is terminated

for his or her refusal, then the termination would violate the public policy of the Commonwealth

in requiring an employee to commit a crime. See Quint v. Thar Process, Inc., No. 11-116, 2011

WL 4345925, at *12 (W.D. Pa. Sep. 15, 2011) (citing Reuther v. Fowler & Williams, Inc., 386

A.2d 119, 121–22, n.6 (Pa. Super. Ct. 1978)).

       In the Complaint, Capriotti alleges she was terminated because she refused to perjure

herself in her upcoming deposition in PSB’s litigation with Richard Leighton. Capriotti makes

several factual allegations in which Rockwell berated her for her truthful answers to questions

“because they were not incriminating of Leighton.” Compl. ¶ 23. Rockwell threatened Capriotti

and stated she would be the target of litigation “if she did not say what he wanted her to say.”

Compl. ¶ 25. Capriotti also told Rockwell “she could not change the facts” and in response

Rockwell stated she could change her story. Compl. ¶ 47. Capriotti told Rockwell she “can’t make

up stuff. [She] can’t make up things to hurt Leighton” and Rockwell responded with anger. Compl.

¶¶ 49–50.



                                                 14
       These factual allegations, viewed in the light most favorable to Capriotti and drawing all

inferences in her favor, sufficiently allege Rockwell requested Capriotti perjure herself in her

upcoming deposition for the litigation with Leighton. Capriotti further alleged she refused to

comply with Rockwell’s request and was terminated for her refusal. Because terminating an

employee for refusal to commit a crime, including perjury, violates the Commonwealth’s public

policy, Capriotti has sufficiently stated a claim for wrongful discharge. 3

       Despite these allegations, Defendants argue the Complaint fails to state a claim for

wrongful discharge because: (1) it does not allege the specific falsehoods Rockwell wanted

Capriotti to testify to; (2) it does not specifically state that Rockwell directly said Capriotti must

commit perjury; and (3) it does not state when Capriotti was scheduled to be deposed. Defendants

also argue that Rockwell is not a proper defendant for the wrongful discharge claim. None of these

arguments is persuasive.

       Capriotti is not required to allege specific falsehoods or direct statements by Rockwell

demanding she commit perjury. The factual allegations detailed above sufficiently support the

inference that Rockwell attempted to have Capriotti perjure herself in order for her to keep her job.

See Compl. ¶¶ 23–29 (alleging facts of telephone conversation in which Rockwell threatened to

“remove Capriotti from her position as Vice President of Human Resources”). Defendants argue

that these facts support an alternative inference: “Rockwell believed that Capriotti was lying and




3
  Defendants argue that a “bald reference to a violation of a federal regulation, without any more
articulation of how the public policy of this Commonwealth is implicated, is insufficient to
overcome the strong presumption in favor of the at-will employment relationship.” McLaughlin v.
Gastrointestinal Specialists, Inc., 750 A.2d 283, 290 (Pa. 2000). Defendants’ reliance on this case
is misplaced. In McLaughlin, there was a question of whether a violation of a federal regulation
implicated the policy of the Commonwealth. Although the bald reference to the federal regulation
was insufficient to show a violation of public policy in McLaughlin, the case law clearly states
asking an employee to commit a crime violates the Commonwealth’s public policy.
                                                 15
wanted her to tell the truth.” Defs.’ Br. in Supp. of Mot. to Dismiss 10. Even if this is one possible

interpretation of Cappriotti’s allegations, the Court must choose the interpretation most favorable

to Capriotti. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 790 (3d Cir. 2016). Under this

standard, the facts alleged show Capriotti told the truth to PSB’s lawyers, Rockwell berated her

for her truthful responses, Capriotti told Rockwell she was telling the truth, and Rockwell told

Capriotti she needed to change her answers to (1) incriminate Leighton, (2) say what he wanted

her to say, (3) be “damning enough”, and (4) concoct false information. See Compl. ¶¶ 23, 25, 33–

34. The Court can draw the inference that Rockwell asked Capriotti to commit perjury in her

upcoming deposition.

       Capriotti was also not required to allege when she was supposed to testify at her deposition

to support her wrongful discharge claim. Capriotti alleged she was to be deposed in the litigation

with Leighton. She alleged she met with PSB lawyers to discuss her testimony. She alleged

Rockwell asked her to change her answers in preparation for the deposition. There is no question

the litigation with Leighton in fact existed. The absence of the specific date and time of Capriotti’s

deposition in the Complaint does not create a deficiency in her claim for wrongful discharge. See

Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (“[T]he Supreme

Court also expressly disavowed the requirement that a plaintiff plead specific facts.” (internal

quotations and citations omitted). The allegations in the Complaint sufficiently allege and allow

the Court to infer (1) Capriotti was to be deposed under oath in the litigation with Leighton,

(2) Rockwell asked her to perjure herself when she was ultimately deposed, (3) Capriotti refused

to perjure herself, and (4) she was terminated as a result.

       Finally, Capriotti can bring her wrongful discharge claim against Rockwell. Under

Pennsylvania law it is unclear whether a wrongful termination claim can be asserted against a



                                                 16
defendant, who was not the plaintiff's direct employer, in his or her personal capacity. Parker v.

Sch. Dist. of Phila., 346 F. Supp. 3d 738, 751 (E.D. Pa. 2018) (citing Medley v. SugarHouse HSP

Gaming, L.P., No. 12-6284, 2013 WL 1157349, at *4 (E.D. Pa. Mar. 21, 2013)).4 When courts

have recognized such a claim, they have only done so where the complaint alleged that the

individual defendant acted in a personal capacity rather than corporate capacity. See id. An

individual acts in a personal capacity if the individual has some personal orchestration of the

plaintiff’s termination or personally asks the plaintiff to partake in a crime and then fires the

plaintiff upon refusal. See Medley, 2013 WL 1157349, at *4. “In essence, the malfeasance would

need to be motivated by personal interest, and thus fall outside the scope of an individual’s

corporate duties.” Id.

       Here, Capriotti appropriately alleges that Rockwell acted in his personal capacity. The

Complaint’s allegations are primarily about Rockwell’s conduct towards Capriotti and his

involvement in her ultimate termination. Capriotti’s claim against Rockwell is not based on a

supervisory theory of liability. Capriotti alleges that for “any actions having to do with Capriotti’s

employment with PSB, Rockwell acted on behalf of himself, PSB and Insperity.” Compl. ¶ 15

(emphasis added). As discussed above, the Court can infer that Rockwell, over multiple




4
 In Medley, the court cited to several cases showing the lack of clarity as to whether an individual
defendant can be liable for wrongful discharge. Compare McGuire v. Palmerton Hosp., No. 12–
1762, 2012 WL 5494924, at *5 (M.D. Pa. Nov. 13, 2012) (finding no wrongful termination claim
exists against defendant in individual capacity), and Hrosik v. Latrobe Steel Co., No. 94–1361,
1995 WL 456212, at *6 (W.D. Pa. Apr. 25, 1995) (“A wrongful discharge claim exists only against
an employee’s employer.”), with Brennan v. Cephalon, Inc., No. 04–3241, 2005 WL 2807195, at
*13, (D.N.J. Oct. 25, 2005) (finding wrongful termination claim against individuals possible if
actions were taken in individual as opposed to corporate capacity), and DeMuro v. Phila. Housing
Auth., No. 98–3137, 1998 WL 962103, at *5 (E.D. Pa. Dec.22, 1998) (allowing wrongful
termination claim against individual to proceed, but dismissing on other grounds). Ultimately, the
court allowed the claim to proceed against one individual defendant but dismissed the claim on
other grounds. See Medley, 2013 WL 1157349, at *4–5.
                                                 17
conversations, personally asked or attempted to have Capriotti commit perjury. Capriotti has also

alleged Rockwell called her multiple times, threatened her and her children, and stated “people

should know not to mess with him.” Compl. ¶ 29. Rockwell allegedly informed Capriotti he would

“destroy her,” remove her from her position at PSB, and make sure “no one on the management

team trusted her.” Id. ¶¶ 28–29. These allegations, although related to a corporate issue, i.e. the

Leighton litigation, adequately show Rockwell acted in his personal capacity. This conduct, of

course, overlaps with Rockwell acting in his corporate capacity. The Court can infer, however,

from the Complaint’s detailed quotes from Rockwell and his conduct towards Capriotti, that he

was motivated by personal interests. Reading the Complaint in the light most favorable to

Capriotti, it is plausible that Rockwell acted in a personal capacity. The Court will therefore deny

Defendants’ motion on this basis. See Medley, 2013 WL 1157349, at *4 (denying motion to

dismiss by individual defendant because plaintiff sufficiently alleged the individual was plaintiff’s

supervisor, was directly involved in plaintiff’s termination, and retaliated against plaintiff).

       On Capriotti’s wrongful discharge claim, she has sufficiently alleged facts to show her

termination violated the public policy of the Commonwealth. See Quint, 2011 WL 4345925, at *12

(citing cases where plaintiff survived motion to dismiss by alleging defendant terminated plaintiff

for refusal to commit a crime or to violate a law). She has also alleged sufficient facts to bring a

claim against Rockwell in his personal capacity. Capriotti has thus stated a wrongful discharge

claim for which relief can be granted and the Court will deny Defendants’ motion on this ground.

       Turning to the intentional infliction of emotional distress claim, Capriotti has failed to state

a claim. A claim for intentional infliction of emotional distress arises when one’s acts constitute

extreme and outrageous conduct, which intentionally inflicts severe emotional distress on another

person. See Williams v. U.S. Airways, Inc., No. 06-4797, 2007 WL 2667981, at *1 (E.D. Pa. Sept.



                                                  18
5, 2007). Four elements are required: (1) the conduct must be intentional or reckless, (2) the

conduct must be extreme and outrageous, (3) the conduct must cause emotional distress, and (4)

the distress must be severe. See id. at *2. To state a claim, the plaintiff must also allege physical

injury. See Rolla v. Westmoreland Health Sys., 651 A.2d 160, 163 (Pa. Super. Ct. 1994). Symptoms

of severe depression, nightmares, stress and anxiety, requiring psychological treatment, and

ongoing mental, physical, and emotional harm sufficiently state physical harm or injury to sustain

causes of action for infliction of emotional distress. Corbett v. Morgenstern, 934 F. Supp. 680,

684–85 (E.D. Pa. 1996).

       Capriotti has not sufficiently stated a claim because she has alleged no physical injury. In

her Complaint, she merely alleges her emotional distress, anxiety, and stress; but she does not

allege any actual injury, physical or otherwise. See Rolla, 651 A.2d at 163 (requiring physical

injury due to emotional distress for both negligent and intentional infliction of emotional distress);

cf. Williams, 2007 WL 2667981, at *3 n.3 (denying motion to dismiss because plaintiff alleged

“she has suffered severe emotional distress, pain, anguish, humiliation, and embarrassment, and

injury resulting from her emotional distress”). Therefore, the Court will grant Defendants’ motion

and dismiss Count II of the Complaint with prejudice.5

CONCLUSION

       In sum, neither the Colorado River nor the Rooker-Feldman doctrines apply in this case

and the Court denies Defendants’ motion on these grounds. Under Federal Rule of Civil Procedure




5
  The Court will not grant Capriotti leave to amend the Complaint to cure her failure to allege an
injury. At oral argument, counsel for Capriotti stated Capriotti did not suffer any injury other than
emotional distress. Therefore, the Court finds any amendment to the Complaint would be futile
and will not grant leave. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (“[I]f a complaint
is vulnerable to 12(b)(6) dismissal, a District Court must permit a curative amendment, unless an
amendment would be inequitable or futile.”).
                                                 19
12(b)(6), Capriotti has sufficiently stated a claim for wrongful discharge, but has not stated a claim

for intentional infliction of emotional distress. Accordingly, the Court will grant in part and deny

in part Defendants’ motion insofar as the Court will dismiss Count II of the Complaint alleging

intentional infliction of emotional distress.




                                                   BY THE COURT:



                                                    /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.




                                                 20
